RILEY, J.
(dissenting). The majority conclude that Mrs. Caldwell, in possession of the Alamo Hotel, is vested with the rights of a tenant at will.
But the facts are that the landlord, on every occasion, expressly withheld his assent to any rental contractual relation with her. There can be no ten*470ancy at will in the absence of a contractual relation, expressed or implied.
The majority imply a contractual relation from the fact that the tenant offered, and the landlord accepted, rent for one month in advance. But the statute, 41 O. S. 1941 §19, in derogation of common law, renders a tenant at sufferance liable for rent.
In Kansas, under similar circumstances, the court said “Why should plaintiffs not have accepted?” So long as defendant occupied the property, there was liability for the rent. Sorensen v. Hendry, 146 Kan. 337, 69 P. 2d 1114.
But the majority think the landlord acted wrongfully in accepting rent in advance, and because of his conduct, he is estopped to deny defendant’s contention, presupposing a contractual relation with the landlord.
The conduct relied upon by defendant was brought about by her own act in tendering the rent in advance. She led, and was not misled. Insofar as the landlord acted upon her offer, she did not change her condition for the worse. She knew of the law’s delay and her ensuing liability. She' suffered no detriment, a requisite of estoppel. Words & Phrases, Perm. Ed., Estoppel.
The right of a landlord to collect rent from a tenant at sufferance was riot limited by the Legislature. A limitation by judicial decision, so that rent may not be paid in advance and accepted without penalty of estoppel, is an effective amendment to the statute —a legislative function, by constitutional limitation in the division of governmental powers, sec. 1, art. IV, denied to the judiciary.
The elements of “estoppel” are a false representation or concealment of material facts, made with knowledge thereof to one without knowledge or means of knowledge, and with intent that it be acted on, and reliance and action thereon to his prejudice by party to whom representation was made. W. S. Gray Cotton Mills v. Spartanburg County Mills, 139 S.C. 223, 137 S. E. 684.
As tested by this rule, there was no element of estoppel against the landlord.
Judgment should be affirmed.